Case: 21-51074      Document: 00516365031           Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 21, 2022
                                   No. 21-51074                    Lyle W. Cayce
                                 Summary Calendar                       Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Jesus Guadalupe Amparano-Torres,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-548-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jesus Guadalupe Amparano-Torres appeals the 30-month sentence
   imposed after his guilty plea conviction for illegal reentry after having
   previously been deported, pursuant to 8 U.S.C. § 1326(a) and (b)(1). He
   contends, for the first time on appeal, that it violates the Constitution to treat


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51074     Document: 00516365031           Page: 2   Date Filed: 06/21/2022




                                    No. 21-51074


   a prior conviction that increases the statutory maximum under § 1326(b) as a
   sentencing factor, rather than as an element of the offense.
          Amparano-Torres concedes that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for future review. In addition, Amparano-Torres has filed
   an unopposed motion for summary disposition.
          As Amparano-Torres concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres. See United States v. Pervis, 937 F.3d 546,
   553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014). Because his position “is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case,” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary
   disposition is proper. Accordingly, Amparano-Torres’s motion for summary
   disposition is GRANTED, and the judgment of the district court is
   AFFIRMED.




                                         2